ON REHEARING.
Moore, J.
This case was originally heard in this court before five justices. One of them, Justice Blair, died. An opinion was handed down signed by the other four justices. It is found ante, 694 (141 N. W. 905). The case, upon the application of the plaintiff, was reheard, all of the justices sitting. We think the result reached in the opinion which was handed down is right, and deem it unnecessary to write a further opinion.
The judgment of the court below is reversed. No new trial will be granted.
McAlvay, C. J., and Brooke, Kuhn, Stone, Ostrander, Bird, and Steere, JJ., concurred.